United States Court of Appeals
                     For the First Circuit


No. 15-1789

                           JINAN CHEN,

                           Petitioner,

                               v.

               LORETTA E. LYNCH, Attorney General,

                           Respondent.


                 PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                             Before

                   Lynch, Lipez, and Thompson,
                         Circuit Judges.


     Michael Brown on brief for petitioner.
     Matthew A. Connelly, Trial Attorney, Office of Immigration
Litigation, Civil Division, Department of Justice, Benjamin C.
Mizer, Principal Deputy Assistant Attorney General, Civil
Division, and Edward E. Wiggers, Senior Litigation Counsel, Office
of Immigration Litigation, on brief for respondent.


                        February 24, 2016
                THOMPSON,     Circuit        Judge.        Petitioner     Jinan     Chen

("Chen"), a native and citizen of the People's Republic of China

("China"), seeks judicial review of a final order of removal issued

by   the    Board      of    Immigration       Appeals     ("BIA")      affirming    the

Immigration Judge's ("IJ's") denial of Chen's application for

asylum, withholding of removal, and protection under the United

Nations Convention Against Torture ("CAT").                        For the reasons

articulated below, we deny Chen's petition for review.

                                     I.      Background

                Chen entered the United States without inspection in

December 2009 and was detained shortly after entry.                        On January

14, 2010, Chen was issued a Notice to Appear.                    In a hearing before

an   IJ    on    January     27,     2010,    Chen,    through   counsel,       conceded

removability       but      sought      asylum,    withholding     of    removal,    and

protection under CAT.

                In his subsequent asylum application, Chen stated that

he fled China to avoid persecution by the country's family planning

officials        and   that        he     feared   being    subjected      to     forced

sterilization if he were to return.                    Chen further indicated that

after his arrival in the United States -- and after his removal

proceedings had already begun -- he joined the China Democracy

Party ("CDP"), which, Chen explained, is seen "as a reactionary

political party by the Chinese government."                      As a result, Chen




                                               - 2 -
stated that he also feared future persecution due to his CDP

membership.

            In support of his application, Chen testified before a

different IJ on October 25, 2013.      At the hearing, Chen explained

that while living in China he got married in a traditional wedding

ceremony,     held   in   accordance     with   "Chinese   cultur[al]

tradition[]."    But because his wife had not yet reached China's

legal marital age of 21 (she was 19 at the time) they did not

receive a marriage certificate.     So, according to Chen, when his

wife then got pregnant it was considered a violation of China's

family planning regulations because they were not legally married.

            Chen told the IJ that, on July 18, 2009, local government

officials came to his home1 looking for his wife, who, Chen claimed,

would have been forced to undergo an abortion.      Fortunately, his

wife was not at home.       Chen testified, however, that when he

refused to tell the officials his wife's whereabouts he was beaten

and subsequently taken to the police station where he was placed

in custody, interrogated, further assaulted, and threatened with

forced sterilization.     Chen explained that he was released from

police custody on July 27, 2009 -- nine days later -- after his

father paid "a lot of money to the police station" and after Chen



     1 From review of the record, it appears that Chen lived in a
small village -- Lantian Village -- in Changle City, Fujian
Province where he was born and where his father still resides.


                                   - 3 -
promised to go find his "girlfriend" and ask her to get an

abortion.     Instead, Chen's wife escaped to Sichuan Province and

hid with family while Chen fled to Beijing, by way of Guangzhou,

before leaving China altogether in October of 2009.

             Describing     the   injuries      he    received      during     his

detention, Chen explained that he was covered in bruises but he

admitted that he did not go to the hospital for treatment, relying

instead on traditional herbal medications.             Chen further admitted

that after he left his village (in August of 2009) he was not

harassed by government officials in Guangzhou or Beijing prior to

his departure from China in October of that year.                But he claimed

that the local family planning officials were still looking for

him and had visited his old house once, "around July."                       Since

arriving in the United States, Chen claims to have lost touch with

his wife and her entire family.             He does not know if he has a

child.

             In addition to Chen's concerns about China's family

planning     authorities,     Chen   also     testified     that     he    feared

persecution in China due to his membership in the CDP, which the

Chinese      government     considers    to     be    an    "anti-government"

organization that is trying "to overthrow the government."                   Chen

explained that after moving to the United States he became involved

in the organization -- taking classes, attending demonstrations,

and   even     writing    several    articles        for   the     CDP    website


                                        - 4 -
(approximately four articles over the course of three years). Chen

testified, though, that the Chinese government actively monitors

CDP activities and claimed that representatives of the Chinese

government had, in fact, visited his parents in China to tell them

that Chen must cease his CDP activities or face imprisonment.

Despite these visits from the authorities, Chen acknowledged that

the Chinese government has never harmed any of his family members

who remain in China.

             At the hearing, an assistant director from the CDP in

New York also testified in support of Chen. The director disclosed

that Chen was an active member of the CDP, participating in CDP

study classes and attending demonstrations in front of the Chinese

consulate.    Although the director confirmed that Chen had written

articles for the CDP's website, he also divulged that most of the

CDP's over 2,000 members have posted articles on the website and

that the website boasts thousands of articles.             Still, he stated

that the Chinese government actively monitors the organization's

activities, sometimes by hacking into the group's website, and

that he knew at least one CDP member who was arrested after the

member was forced to return to China.

             In an oral opinion issued the same day as the hearing,

the   IJ   denied   Chen's   application   for   asylum,    withholding   of

removal, and protection under CAT.         With respect to Chen's first

claim, the IJ concluded that Chen had failed to carry his burden


                                     - 5 -
to show either past persecution or a well-founded fear of future

persecution    due    to   his   violation    of    China's   family   planning

regulations, noting that Chen had presented no concrete evidence

that his wife even existed.        Specifically, the IJ mentioned Chen's

failure to produce a single picture of his wife or of the wedding

ceremony.    The IJ was also somewhat incredulous that Chen did not

know where his wife was, whether the family planning officials

were still looking for her, or even whether she had his child.

The   IJ    further   concluded     that     even    if   Chen   had   provided

corroborating evidence of his wife's existence,2 his testimony with

respect to his persecution by the family planning officials was

not credible, calling, for example, Chen's testimony that the

family planning officials "left it up to him" to find his wife

"unbelievable."

            But in the end, the IJ determined that, even assuming

the truth of Chen's testimony, his treatment did not rise to the

level of past persecution.        The IJ noted that Chen did not need to

see a doctor after his detention, was successfully able to travel

to, and live in, Beijing without being harassed, and was allowed

to leave the country using his own passport.              As a result, the IJ


      2The IJ acknowledged, but disregarded, a letter from Chen's
father, who still resides in China, submitted in support of his
application.   Although the letter confirmed Chen's version of
events, including the existence of Chen's wife, the IJ determined
that it was of limited value because Chen's father was an
"interested witness who was not subject to cross-examination."


                                       - 6 -
also found that Chen had not established a well-founded fear of

future persecution since he "certainly could return to Beijing,

which is a city of millions of people several hours away from his

home" and where "the local family planning officials do not have

jurisdiction."

          Regarding Chen's second claim, the IJ determined that

Chen had failed to demonstrate a well-founded fear of future

persecution based on his membership in the CDP.   According to the

IJ, Chen had failed to offer any credible evidence that the Chinese

government was aware, or was likely to become aware, of his

involvement in the CDP.   Noting that Chen was "merely a member" of

the CDP, not an officer or director, the IJ doubted that the

Chinese government was likely to search for, or find, Chen's name

among the thousands of articles that are posted on the CDP's

website. Moreover, the IJ stated that he "expressly disbelieve[d]"

Chen's father, who had submitted a letter indicating that the

Chinese government had come looking for Chen at the father's house

in China because of Chen's membership in the CDP.     And finally,

the IJ concluded that Chen had not established that it was more

likely than not that he would be tortured upon his return to China.

          Chen appealed to the BIA on November 14, 2013, arguing

that he had adequately established eligibility for asylum or, in

the alternative, withholding of removal and protection under CAT.

In particular, Chen argued that the IJ erred in concluding that


                                  - 7 -
Chen's past treatment did not rise to the level of past persecution

under the law and that Chen had not established a well-founded

fear of future persecution based on his membership in the CDP.

            The BIA rejected Chen's appeal and affirmed the IJ's

decision.   Concurring with the IJ, the BIA concluded that Chen had

not established past persecution based on his violation of China's

family planning policy or "shown that the punishment he received

from Chinese authorities, even when viewed cumulatively, rose to

the level of persecution."    In addition, the BIA concluded that

Chen had not "established a well-founded fear of persecution in

China based on his membership and participation in the [CDP]."

Chen timely filed this petition for judicial review.

                           II.   Analysis

            Before us, Chen argues that the BIA erred in finding

that he had failed to establish (1) past persecution due to his

violation of China's family planning laws and (2) a well-founded

fear of future persecution due to his membership in the CDP.3

            This court typically reviews the final decision of the

BIA, but when "the BIA accepts the IJ's findings and reasoning yet

adds its own gloss, we review the two decisions as a unit."   Moreno

v. Holder, 749 F.3d 40, 43 (1st Cir. 2014) (quoting Xian Tong Dong

v. Holder, 696 F.3d 121, 123 (1st Cir. 2012)).    We review agency


     3 Chen does not make any arguments in support of his CAT
application.


                                  - 8 -
findings of fact under the familiar substantial evidence standard.

Chhay v. Mukasey, 540 F.3d 1, 5 (1st Cir. 2008).          "This is not a

petitioner-friendly standard of review."         Xian Tong Dong, 696 F.3d

at 125.     Under this deferential standard, we must accept all

findings of fact "as long as those findings are supported by

reasonable, substantial, and probative evidence on the record

considered as a whole," and will reverse only if the evidence

compels a contrary determination.        Chhay, 540 F.3d at 5 (quoting

I.N.S. v. Elias–Zacarias, 502 U.S. 478, 481 (1992)).

            To   establish    eligibility     for   asylum,   Chen   "must

demonstrate a well-founded fear of persecution on one of five

protected   grounds    --    race,   religion,   nationality,   political

opinion or membership in a particular social group."          Paiz-Morales

v. Lynch, 795 F.3d 238, 243 (1st Cir. 2015) (quoting Singh v.

Holder, 750 F.3d 84, 86 (1st Cir. 2014)).        He "can meet this burden

through proof of past persecution, which creates a rebuttable

presumption of a well-founded fear of future persecution" or by

demonstrating "a well-founded fear of persecution through an offer

of specific proof that his fear is both subjectively genuine and

objectively reasonable." Singh, 750 F.3d at 86. Unlike the higher

standard for withholding of removal, "to qualify for asylum [Chen]

is not required to prove that it is more likely than not that he

will be persecuted."    Ravindran v. I.N.S., 976 F.2d 754, 758 (1st

Cir. 1992).


                                      - 9 -
            Here, Chen first argues that the BIA erred in finding

that his treatment at the hands of the family planning authorities

did   not   rise   to   the   level    of   past    persecution.      Although

acknowledging that a finding of persecution requires more than

harassment or unfair treatment, Chen maintains that his arrest and

assault "far exceeded hollow threats" and was severe enough to

rise to the level of persecution.             In addition, Chen seems to

suggest that "[t]he length of [his] detainment itself" -- nine

days -- necessarily rises to the level of persecution.                     After

careful review of the record, however, we find substantial evidence

to support the agency's decision.

            Persecution       requires      more     than     "unpleasantness,

harassment, and even basic suffering."             Nelson v. I.N.S., 232 F.3d

258, 263 (1st Cir. 2000).         And "[a]n individual seeking asylum

'bears a heavy burden,' and faces a 'daunting task' in establishing

subjection to past persecution."            Vasili v. Holder, 732 F.3d 83,

89 (1st Cir. 2013) (quoting Alibeaj v. Gonzales, 469 F.3d 188, 191

(1st Cir. 2006)).       Accepting the facts as presented by Chen, the

record indicates that over a period of nine days he was detained,

threatened,   and   subjected     to     physical    abuse.     But   a   single

detention, even one accompanied by beatings and threats (and we

certainly do not want to minimize Chen's treatment at the hands of

the family planning authorities), does not necessarily rise to the

level of persecution.         See, e.g., Topalli v. Gonzales, 417 F.3d


                                         - 10 -
128, 132 (1st Cir. 2005) (concluding that seven arrests and brief

detentions coupled with beatings over a two-year period did not

amount to persecution).         This is especially true where, as here,

Chen was released from custody, was able to travel freely in and

around the country without being harassed, and was allowed to leave

the country using his own passport.           See Decky v. Holder, 587 F.3d

104, 111 (1st Cir. 2009) (finding no persecution where the evidence

supported the conclusion that the beating was an isolated event

and there was no evidence of systematic mistreatment).

             Furthermore, although Chen's ordeal included repeated

beatings during his detention, his injuries did not exceed bruising

and did not require hospitalization or conventional, allopathic

medical care.     Instead, Chen was able to adequately treat his

injuries by relying on traditional herbal medicines.                    Without

discounting the effectiveness of herbal treatments (or turning

"the presence or absence of injury requiring medical attention

into a sort of 'acid test' for persecution," Topalli, 417 F.3d at

132),   we   recognize   that    the   fact   that   Chen   did   not   require

hospitalization bears on the "nature and extent" of his injuries

and is certainly "relevant to the ultimate determination." Vasili,

732 F.3d at 89.

             Next, Chen argues that the agency erred in concluding

that he had not established a well-founded fear of persecution

based on his CDP membership.           In essence, Chen contends that he


                                       - 11 -
presented sufficient evidence -- his father's letter stating that

government officials had visited his house in China due to Chen's

CDP activities, photographs of Chen attending CDP events in the

United States, and a 2012 Department of State Country Report

confirming that the Chinese government monitors and imprisons CDP

members -- to establish a well-founded fear of persecution.              But

the IJ and the BIA were justified in concluding that Chen had not

provided "reasonable, substantial, and probative evidence," Xian

Tong Dong, 696 F.3d at 125 (citation omitted), that the Chinese

government was actually aware of, or was likely to become aware

of, his CDP activities.

           Chen was not an officer or a director in the CDP and,

although he had attended rallies and classes, his only concrete

links to the organization were a few pro-CDP articles posted on

the group's website -- a website that boasts thousands upon

thousands of similar writings.     And although the letter submitted

by Chen's father does suggest that the Chinese government is aware

of Chen's CDP activities, the agency was entitled to conclude that,

absent   substantiation,   this   statement,   which   was   made   by    an

interested witness not subject to cross examination,4 was entitled

to limited weight, see Yong Xiu Lin v. Holder, 754 F.3d 9, 15 (1st


     4 Although here we defer to the agency's determination of the
weight afforded Chen's father's letter, we do not mean to suggest
that all interested witness statements not subject to cross
examination should necessarily be given limited weight.


                                   - 12 -
Cir. 2014), especially here, where the IJ had expressly stated

that he did not believe Chen's father's statement.         As for Chen's

remaining proffer, the 2012 Department of State Country Report,

"[w]ithout some specific, direct, and credible evidence relative

to [Chen's] own situation, the nexus between [Chen] and the

report['s] generalized depictions are too speculative to compel a

finding of persecution."      Xian Tong Dong, 696 F.3d at 126-27

(quoting Seng v. Holder, 584 F.3d 13, 19-20 (1st Cir. 2009)).

          In sum, nothing in the record compels us to find that

the agency erred in concluding that Chen failed to carry his burden

to   demonstrate   either   past   persecution   or   an     objectively

reasonable and well-founded fear of future persecution.              And

"[b]ecause [Chen] has failed to meet the more forgiving asylum

standard, he necessarily cannot meet the higher standard for

withholding of removal."    Attia v. Gonzales, 477 F.3d 21, 24 (1st

Cir. 2007)(per curiam).

          The petition for review is denied.




                                   - 13 -